 TROPICANA PRODUCTS, INC.121Tropicana Products, Inc.andTeamsters,Chauffeurs,Ware-housemen and Helpers Local Union No. 79, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Petitioner.Case No. 12-RC-382.Novem-ber 18, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin Sacks, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.After the hearing in this matter was concluded, counsel for theEmployer filed with the Board at its Washington, D.C., offices, amotion to dismiss and to strike. In substance the motion seeks dis-missal of the petition for the following reasons :The record fails toshow that the Employer's operations satisfy the Board's jurisdictionalstandards or in any event that a valid election can be held at this time;the Petitioner has thereby failed to satisfy its burden of proof; theBoard and the Petitioner refused to use the procedures set up by theAct, i.e., subpena powers to secure jurisdictional and other evidence;the Employer may with impunity stay away from a hearing whenneither it nor any of its officers have been served with subpenas toappear, testify, or produce records.We deny the motion to dismiss.'The hearing in this matter wasset for October 16, 1958, the date on which it was held, only after tele-phone consultation between a Board field examiner and Theo Hamil-ton, counsel for the Employer, after the Employer had advised theRegional Office that Hamilton had been retained by it in this matterand that the Regional Office should direct further inquiries to Hamil-ton.The October 16 date was selected for the convenience of Hamil-ton, who in no way indicated that he deemed it unnecessary to appear,or that he or any other representative of the Employer would appearonly under subpena.The Employer was duly served by registeredmail with the notice of hearing and a copy of the petition, copies ofwhich were sent by regular mail to counsel, Theo Hamilton.Despitethe foregoing, neither the Employer nor Hamilton nor other repre-sentatives of the Employer appeared at the hearing.During thehearing, the hearing officer undertook to converse with Hamilton bytelephone and recited the substance of Hamilton's remarks for the1With respect to the Employer's motion to strike, the Board has not in any way reliedupon the comments of the hearing officer or Petitioner's representative to which exceptionis taken.Accordingly, for that reason, we grant the motion to strike.1.22NLRB No. 29. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord.2According to the hearing officer, Hamilton stated that heknew of the hearing, that he represented the Employer,and that hisclient's absence from the hearing was evidence simply that it saw nonecessity and did not desire to participate.In the absence of the Employer, the hearing officer took evidenceas to the nature of the Employer's operations from a representativeof the Petitioner who was active in organizing the Employer's em-ployees in the course of which activity he had appeared at the Em-ployer's place of operations.This individual testified that, on thebasis of his observations and contacts with the Employer's employees,he believed that the Employer employed approximately 75 truck-drivers who do long-distance or interstate driving.He observed onthe Employer's premises tractor-trailer trucks identified as the prop-erty of "Tropicana Products,Inc.," on which appeared InterstateCommerce Commission numbers, and license plates of States otherthan Florida.He testified further that he observed the loading ofthese trucks with orange juice from the Employer's warehouse.ThePetitioner introduced into the record eight logbooks prepared by eightdifferent employees of the Employer.These logbooks contain FormBMC prescribed by the Interstate Commerce Commission, whichmust be filled out by drivers each day they are on a trip.Whenfilled out these logbooks constitute a daily record of a truckdriver'sactivities,including the number of hours and miles driven,the num-ber of hours on duty but not driving,the number of hours in sleeperberth, and the number of hours offduty.They contain as well thename of the driver's employer,the points of departure,trip designa-tion, and the names of any cities or towns at which the driver madea stop during the day.The eight logbooks reveal that employees of the Employer drovetheir trucks on numerous trips starting from Bradenton,Florida, forsuch destinations as Colorado Springs, Colorado;Carnegie,Pennsyl-vania; Mason, Michigan; Chicago, Illinois; Sandusky, Ohio; Evans-ville, Indiana; Sioux Falls, South Dakota; and Marion, Ohio.Theyreveal that,on those trips,stops were made in States other than thosealreadymentioned,including Nebraska,Iowa, Kansas,Wisconsin,Indiana, Tennessee,Mississippi,Alabama, West Virginia,Maryland,North Carolina, and South Carolina.The foregoing evidence conclusively demonstrates that the Em-ployer is extensively engaged in the shipment of goods in interstatecommerce.The record does not reveal, however, the precise valueof the Employer's interstate shipments, and thus does not show thatthe Employer's operations satisfy the Board's jurisdictional stand-2In the motion to dismiss and to strike,Counsel Hamilton does not take exception tothe accuracy of the hearing officer's recitation into the record. TROPICANA PRODUCTS, INC.123aids.These standards were adopted by the Board,inter alia,as anadministrative aid to facilitate its jurisdictional determinations inorder that it might reduce the amount of time and energy expendedin the investigation of jurisdictional questions, so that it might con-centrate its energies on substantive issues in the many important casescoming before it and thus increase its case-handling capacity. Theadoption of such standards in no way precludes the Board from exer-cising its statutory authority, in any properly filed case, where legaljurisdiction alone is proven, if the Board is satisfied that such.actionwill best effectuate the policies of the Act?The Board has determined that it best effectuates the policies ofthe Act, and promotes the prompt handling of cases, to assert juris-diction in any case in which an employer has refused, upon reasonablerequest by Board agents, to provide the Board or its agents withinformation relevant to the Board's jurisdictional determinations,where the record developed at a hearing, duly noticed, scheduled andheld, demonstrates the Board's statutory jurisdiction, irrespectiveof whether the record demonstrates that the Employer's operationssatisfy the Board's jurisdictional standards.This determination is based upon the following considerations:Section 11 of the Act affords the Board the right of access at all rea-sonable times to any evidence of any person being investigated orproceeded against, by the Board when exercising the powers vested init by Sections 9 and 10 of the Act. Section 11 also specifically veststhe Board with subpena powers to enforce this right when it deemsnecessary.Thus, the Act plainly contemplates that a party cooperatewith the Government in providing evidence, especially that which byits nature is peculiarly in its possession, such as commerce facts heldby an employer.The Board's overriding function is to carry out thepolicies of the Act in order to minimize industrial strife which inter-feres with the normal flow of commerce. In many situations, notablyrepresentation proceedings under Section 9, time is of the essence ifBoard processes are to be effective.The invocation of the subpenaprocedures in such cases to compel the production of evidence in thepossession of a party resistant to supplying it voluntarily, as in theinstant case, customarily involves considerable delay in the process-ing of the cases on their merits, which materially reduces the useful-ness of a petitioner's resort to the Board's processes in its attempt toarrive at a peaceful settlement of its labor dispute with an employer.Indeed, in many cases invocation of the Board's subpena powers maywell be self-defeating.'To avoid such consequences the Board has8 SeeN.L.R.B. v.W. B. Jones Lumber Company, Inc.,245 F. 2d 388 (C.A. 9).* In the present case, for example, resort to the use of subpenas to compel the produc-tion of the Employer's records would in all probability have resulted in such a delay asto preclude the holding of an election during the current season, thus putting off theelection to a time a year or more away. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDadopted the policy announced herein, the application of which may beavoided by the simple expedient of an employer's production, uponrequest, of material and relevant evidence as to the effect of its opera-tions on commerce, or by appearance at a hearing conducted before anagent of the Board, prepared to cooperate in the production of suchmaterial and relevant evidence.Applying this policy to the instant case, the Board has decided toassert jurisdiction over the Employer.The record evidence clearlyestablishes, and we find, that the Employer's operations substantiallyaffect commerce within the meaning of the Act and are thereforewithin the Board's statutory jurisdiction.Further, the Employerplainly has refused to cooperate in the production of evidence con-cerning the effect of its operations on commerce, indicating that itwould not supply information necessary to establish that its operationssatisfy the Board's jurisdictional standards except under subpena,and has declined to appear at the hearing, though properly servedwith notice of the same.2.The record demonstrates that the Petitioner is a labor organiza-tion within the meaning of the Act and that it claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all long-distance orinterstate truckdrivers and helpers, excluding any other drivers andwarehouse employees.The Board has customarily found such a unitto be appropriate.The Employer's motion to dismiss rests in part onthe ground that there has been no showing that the employees in-volved are other than casual or temporary employees, or that a validelection can be held- at this time.'Aside from the fact that theEmployer offered no proof to substantiate its claim, and indeed passedup the opportunity to bring forth evidence in support thereof, therecord indicates that the Employer's operations are seasonal in natureand that the employees are seasonal rather than casual or temporary.Accordingly, we find that the following employees employed at theEmployer's Bradenton, Florida, plant constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act : All long-distance or interstate truckdriversand helpers, excluding goat drivers, pickup and delivery drivers,warehouse employees, mechanics, office clerical employees, watchmen,and supervisors as defined in the Act.5.The record shows that the Employer conducts a seasonal opera-tion, that the peak of the season will be reached during the last 25We deny the motion to dismiss insofar as it is predicated on this ground. TALLADEGA FOUNDRY & MACHINE COMPANY125weeks of November and the first 2 weeks of December, and that thereis likely to be a sharp decline in the size of the operations after Jaliu-ary 1.In these circumstances, we hereby direct the Regional Direc-tor to hold the election hereinafter directed,at or nearthe peak ofthe season, occurring first after the issuance of this Decision and Direc-tion of Election.[Text of Direction of Electionomitted from publication.]Talladega Foundry&Machine CompanyandLocal 421, In-ternationalMolders&Foundry Workers Union of NorthAmerica,AFL-CIO.Case No. 10-CA-2746.November 19, 1958DECISION AND ORDEROn November 12, 1957, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the Trial Examiner's findings and recom-mendations insofar as they are consistent with our decision herein.'The Trial Examiner recommends that all dischargees 2 should beoffered reinstatement and back pay, and that reinstatement be granted,upon request, to the strikers 3The Respondent excepts, contendingthat all dischargees and strikers are disqualified from reinstatementby reason of strike-connected misconduct.We find, contrary to theTrial Examiner, that the evidence concerning strike misconduct byfive of the six dischargees and by strikers Wright and Gilliland was1 The Respondent excepts to the TrialExaminer's conduct of the proceedings and urgesthat the. proceedings be set aside under the doctrineofIndianapoldeGloveCompany,88 NLRB 986, to avoid theappearance of a partisan tribunal.Although,as discussedbelow, we disagree with the TrialExaminer's conclusion that the conduct of the dis-chargees and certain strikers did not disqualify any ofthem from reinstatement,we haveconcluded that the TrialExaminer's conduct of theproceedings does not warrant settingthem aside.8 James Sanders,Aughey (Bud) Mitchell,James Mellon,Uell Dyson,Grover Spurling,and JamesL.Watkins.8 The strikersnamed by the TrialExaminer were:Gentry Mellon,WilliamWaites,Joseph Marler,.JohnWatts, Leroy Wright,Charles Woods,Jesse Gilliland,Grady Mitchell,Edward Johnson,J.L.Wilson,Phillip,Jones,James Keith,J.H. Wilson,Sam Gooden,Thornton Phillips,and Ollie Thornton.122 NLRB No. 26.